Citation Nr: 0207203	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  95-26 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for impotence, gangrene infection and a 
urinary disorder claimed as due to hospitalization and 
surgery at a Department of Veterans Affairs (VA) medical 
facility in December 1988.


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This appeal arose from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware which denied the veteran's claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 based on 
hospitalization in a VA facility in December 1988.  The 
veteran testified before the undersigned at a personal 
hearing held in Washington, D.C. in May 1997.  On June 11, 
1997, the Board of Veterans' Appeals (the Board) issued a 
decision which found that the veteran had not presented a 
well grounded claim of entitlement to the sought-after 
benefits.  In essence, the Board concluded that his 
treatment, or lack thereof, during the December 1988 
hospitalizations did not result in any additional chronic 
disabilities, including impotence, gangrene infection and a 
urinary disorder.

The veteran appealed the Board's June 1997 decision to the 
Court of Appeals for Veterans Claims (the Court).  On May 28, 
1998, the veteran through counsel filed a brief with the 
Court; the Secretary of VA (the Secretary) responded through 
counsel on September 25, 1998.  On October 19, 1998, the 
veteran through counsel submitted a reply brief to the Court.  
On November 4, 1999, the Court issued a decision which 
affirmed the Board's June 1997 decision, finding that the 
veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 
was not well grounded.

The veteran subsequently appealed to the U.S. Court of 
Appeals for the Federal Circuit (the Federal Circuit).  On 
February 6, 2001, the Federal Circuit granted the Secretary's 
unopposed motion for a remand "consistent with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096" (Nov. 9, 2000) (VCAA).  On March 13, 2001, the Court 
withdrew its November 1999 decision which had affirmed the 
Board's 1997 decision, vacated the 1997 Board decision and 
remanded the case to the Board for reconsideration of the 
veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 
in light of the VCAA.

In July 2001, the Board's Chief Counsel wrote to the 
veteran's attorney, inviting the submission of additional 
evidence and argument.  Additional evidence was submitted in 
April 2002.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran incurred additional disability due to treatment 
performed by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for impotence, a gangrene infection and a 
urinary disorder have not been met.  38 U.S.C.A. § 1151 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation for impotence, gangrene 
infection and a urinary disorder under the provisions of 
38 U.S.C.A. § 1151.  In essence, he contends that December 
1988 VA hospitalizations worsened his impotence, and caused 
an infection of the penis and resulted in a urinary disorder.  
Therefore, he believes that compensation should be awarded.

As noted in the Introduction, this case was the subject of a 
June 1997 Board decision which denied the veteran's claim.  
The Board's decision was affirmed by the Court in November 
1999.  However, due to the passage of the VCAA in November 
2001, the Federal Circuit remanded this case to the Court, 
which in turn remanded it to the Board.  The sole reason for 
Court's remand was to enable the Board to review the 
veteran's claim in light of the VCAA, in particular the 
elimination by the VCAA of the well groundedness requirement 
formerly found in 38 U.S.C.A. § 5107(a).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  Nevertheless, the Board cannot help 
but observe with respect to its June 1997 decision that that 
no substantive errors have been identified by either the 
Court or the Federal Circuit.  

In the interest of clarity, the Board will initially address 
the matter of the impact of the VCAA on this case, as is 
required by the Court's March 13, 2001 order.
The Board will then recapitulate the factual background of 
this case; briefly review relevant law, regulation and 
judicial precedent; and then analyze the veteran's claim and 
render a decision.

Initial matter: The VCAA

The rationale underlying the Federal Circuit's February 2001 
remand, as well as the subsequent Court Order dated March 13, 
2001, was that the June 1997 Board decision denied the 
veteran's claim on the basis that the claim was not well 
grounded.  The VCAA, which was enacted in November 2001, 
eliminated this statutory and judicial doctrine.  The VCAA 
simultaneously redefined the obligations of VA with respect 
to its duty to assist claimants in the development of their 
claims, thus superceding the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999) [withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000)], which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

In addition to eliminating the well groundedness requirement, 
the VCAA revises VA's obligations in two other significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
These amendments became effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See the Court's April 2, 2001 Order; see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

The VCAA is applicable to all claims filed on or after its 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.

Since the VCAA eliminates the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), the Board is of the opinion that the VCAA and its 
implementing regulations are more favorable to the veteran.  
See Holliday and Karnas, supra.  The VCAA therefore is, in 
the opinion of the Board, applicable to the veteran's claims.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

As discussed above, the concept of a (not) well grounded 
claim, which had been relied upon by the Board in previously 
evaluating the issues on appeal, has been eliminated.  The 
current standard of review is as follows.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  
 
The Board will apply this standard in its discussion of the 
merits of the veteran's claims below.


(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

The veteran has received ample notice of what is required to 
substantiate his claim.  By virtue of the August 1996 
Supplemental Statement of the Case (SSOC) issued in August 
1998, the veteran was provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  The SSOC also notified the veteran of 
the pertinent law and regulations, as well as his due process 
rights.   He was further informed of the law and evidentiary 
requirements in the Board decision issued in June 1997.  
Although that decision has been vacated, the veteran and his 
attorney obviously are familiar with it.  Examination of the 
now-vacated Board decision reveals that the Board clearly 
articulated the relevant law and regulations, and discussed 
the legal provisions in the context of the evidence then of 
record.  Furthermore, the veteran and his representative have 
been made aware of the provisions of the VCAA via the Court's 
March 13, 2001 order.  

The Board additionally observes that the veteran may not have 
received a copy of  revisions in 38 U.S.C.A. § 1151, 
effective October 1, 1997.  However, for reasons which will 
be explained below, those revisions are not applicable to 
this appeal in any event.   

(iii.)  Duty to assist

Under the VCAA, VA has an increased duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim.  
See VCAA § 3(a), 114 Stat. 2096, 2097-98 [now codified at 
38 U.S.C.A. § 5103A].  In general, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

Neither the Federal Circuit's remand nor the Court's March 
2001 order specified any developmental deficiencies in the 
June 1997 Board decision, and for the reasons discussed 
below, the Board finds that further development is not 
required to comply with the heightened duty to assist 
mandated by the VCAA.  

In this case, the veteran was accorded a VA examination in 
April 1996.  He also was examined by S.J.R., M.D. in April 
1998.  There are also of record various outpatient treatment 
records, as well as the pertinent hospitalization reports.  
There is no indication that there is any relevant evidence 
which currently exists and which has not been obtained.

The veteran's attorney has argued that the VA examination 
conducted in April 1996 was inadequate.  The Board disagrees.  
The examiner reviewed the available record and conducted a 
thorough GU examination.  An attempt was made over the 45 
minute examination to ascertain whether the veteran actually 
experienced a double stream while urinating; however, he was 
unable to comply.  The Board finds that this was an adequate 
attempt to establish the nature of the complaint.  The 
examination appears to have been thorough and the examination 
report contained a review of the objective findings.  
Additionally, there is of record the very extensive 
April 1998 examination report of Dr. S.J.R.  The veteran does 
not offer any reason why the evidence now of record is not 
adequate for the Board to render an informed decision as to 
this issue. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the veteran's appearance at a personal 
hearing before the undersigned in May 1997.  

Moreover, after the Court's remand of this matter, the 
Board's Chief Counsel wrote to the veteran's attorney in July 
2001 to provide him an opportunity to submit additional 
argument and evidence in his appeal.  Additional medical 
evidence in the form of a portion of an August 2001 report of 
M.R.L., M.D. was submitted directly to the Board in April 
2002.  No additional argument was submitted, but the record 
includes the veteran's pleadings to the Court, which have 
been reviewed by the Board. 

Accordingly, for the reasons and bases expressed above the 
Board concludes that the requirement of the VCAA pertaining 
to VA's duty to assist the veteran in the development of his 
claims has been met.  The Board finds that no useful purpose 
would be served by more development.  As the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

Factual background

The veteran was initially hospitalized at a VA facility in 
July 1988 with a history of progressive impotence.  He 
underwent a sleep laboratory analysis with scan.  The results 
showed no erections.  He was a considered a candidate for a 
penile prosthesis.  The diagnosis was impotence.

The veteran was re-admitted to a VA facility between December 
12 and 17, 1998.  He was admitted for the placement of a 
penile prosthesis and a circumcision for what was diagnosed 
as organic impotence.  He was taken to the operating room 
where he underwent the insertion of a malleable penile 
prosthesis and a circumcision.  It was commented that he had 
tolerated the procedures well.  Later, he had bleeding from 
the circumcision site, which bled through the dressings.  A 
compressive dressing was applied to control the bleeding.  
Due to persistent bleeding, he was taken back to the 
operating room for exploration and control of the bleeding.  
He also tolerated this procedure well.  

The veteran was admitted to a VA facility between December 27 
and 31, 1988.  One week after the previous surgery, he had 
been seen in the genitourinary (GU) clinic and it was noted 
that tip of the glans penis had a necrotic appearance.  On 
the day of admission, the impression was failed penile 
prosthesis implantation, vascular compromise with necrosis; 
the etiology was unclear, although it was noted that it could 
possibly be related to compressive dressings.  At admission, 
the glandular necrotic process was continuing and one of the 
cylinders had eroded through the glans.  He denied any 
trouble voiding, but indicated that he had occasional sweats 
and chills.  The objective examination revealed some penile 
swelling; the distal glans was necrotic and cold to the 
touch.  One of the penile prosthesis cylinders was visualized 
through the glans.  There was no frank purulent material 
present.  A culture of the wound site grew out Staphylococcus 
epidermatous sensitive to Oxacillin and Vancomycin.  He was 
taken to the operating room, where the penile prosthesis was 
removed and a suprapubic cystostomy tube was inserted.  He 
was given medication for the infection.  The area of necrosis 
of the distal glans penis was further demarcating.  The 
relevant diagnoses were failed penile prosthesis, necrosis of 
the distal glans penis, organic impotence and epidermatous 
wound infection.  

In April 1996, the veteran was afforded a VA urology 
examination.  At the time of the examination, the veteran 
indicated that he sprayed urine when he urinated.  During the 
examination, the examiner attempted to have the veteran 
urinate so the examiner could witness the ureteral spraying; 
however, he was unable to urinate on two occasions.  There 
was no evidence of drainage.  The penis appeared to be firm 
and the urethra was located lower and the orifice appeared to 
be larger.  There was no apparent loss of penis as the glans 
penis and the circumscribed areas appeared to be essentially 
unremarkable.  There were no gross penile deformities and 
there was no evidence of fistulas.  The diagnoses were 
organic impotence, failed penile prosthesis, necrosis of the 
distal glans penis and removal of penile prosthesis and 
insertion of a suprapubic cystostomy tube.

The veteran submitted a February 1997 statement from a VA 
physician, the Chief the Urology section, which stated that, 
due to poor blood supply and discoloration of the tip of the 
penis, the veteran's penile prosthesis had been removed.  
After the wound healed he underwent a transurethral resection 
of the prostate (TURP) to improve his urination.  On August 
16, 1989, a new penile prosthesis was reportedly placed; the 
surgery was uneventful and he was discharged with good sexual 
function.  At the time of the examination, the veteran had 
normal genitalia, penile prosthesis in good functioning.  

The veteran testified at a personal hearing before the 
undersigned in May 1997.  He stated that at the time of his 
surgery he was taking Motrin for his arthritis; he expressed 
his belief that this had caused the bleeding that had 
required that he be taken back to the operating room.  The 
physician ordered that a compression bandage be placed; when 
questioned by the nurse, it was indicated by the physician 
that the bandage should be applied.  He noted that he then 
developed an infection and gangrene set in.  He stated that 
he had been concerned that they were going to have to cut 
away the gangrenous part of the penis.  He admitted that he 
has had another prosthesis placed but that it is very small; 
he also stated that he had no sensation in the penis.  He 
indicated that he could not have sex and that he sprayed 
urine, forcing him to sit to urinate.  Finally, he noted that 
a VA doctor had told him to get a lawyer, but he refused to 
name the physician.

As described in the Introduction, the Board denied the 
veteran's claim in a June 1997 decision.  The subsequent 
procedural history of this case has been set forth above and 
will not be repeated.

In April 1998, the veteran was examined by a physician, 
S.J.R., M.D., at the request of the veteran's attorney.  Dr. 
S.J.R. produced an eleven page report.  Dr. S.J.R. reviewed 
the veteran's medical records.  Dr. R. noted the veteran's 
belief that he had developed an infection and gangrene 
because the compression bandage had been left on all night.  
The veteran was noted to have a history of diabetes mellitus 
and hypertension, and he was taking Motrin on an "as 
needed" basis.  The physical examination noted that the 
testes were descended and were normal in size, shape and 
configuration.  The penis had a firm consistency.  The 
urethral orifice appeared to be normal in caliber.  The 
examination was found to be compatible with an implanted 
prosthesis.  Dr. S.J.R. stated:

In brief, by proceeding directly to the use of 
malleable penile implants, incidentally without 
good medical indications, they [VA] precluded the 
possibility that other less invasive or more 
appropriate measures could work.  The only 
alternative once the prostheses were removed 
following the botched surgery and perioperative 
care was to, as did occur, reimplant smaller 
prostheses.

He now has a permanent irreversible loss or 
erectile function which did not previously exist 
prior to the December, 1988 surgery.

The loss of control of the urinary stream seems to 
have responded for the time to the surgical 
intervention by Dr. L. however, there is the 
possibility that scar tissue and stricturing can 
reoccur [sic].

The record also contains numerous VA outpatient treatment 
records developed between 1996 and 2001.  On December 16, 
1996, it was noted that the veteran had nocturia twice a 
night; during the day, he had urgency and would void a small 
amount.  On January 28, 1997, he expressed interest in 
finding a solution to the split stream he had when he 
urinated.  On May 13, 1997, he denied any urinary symptoms.  
On July 10, 1997, his history of penile prosthesis insertion 
with infection in 1988 was noted, as was the 1989 replacement 
of the prosthesis.  His only voiding complaint was of urinary 
frequency.  He indicated that he would then have some 
difficulty with actually voiding, although when he did, he 
voided well.  A cystoscopy was performed in January 1998 in 
order to identify the cause of his urinary retention.  The 
diagnosis was benign prostatic hypertrophy with mild urinary 
retention.  On March 25, 1998, he was noted to have several 
stitches around the urethral opening following a procedure 
done earlier in the week to address his problem of spraying 
urine.  There was no evidence of infection.  He was also 
considering additional surgery to improve his sexual 
functioning.  On October 16, 1998, he requested a 
prescription for Viagra, stating that his penis was too small 
for intercourse.  He was told that he could not use Viagra 
because of the penile prosthesis.  On March 16, 1999, he 
expressed frustration with his lack of sexual activity; 
however, on April 27, 1999, he indicated some improvement in 
sexual functioning (morning erections were referred to).  It 
was noted that he was also getting his diabetes and weight 
under control.  On April 4, 2000, he noted some trouble with 
swelling and erythema of the penis; he had taken Cipro with 
resolution of the symptoms.  On October 10, 2000, it was 
commented that he had recovered some sexuality.

In April 2002, the veteran's attorney submitted the second 
page of a report of a private physician, M.R.L., M.D.  The 
attorney was contacted by an employee of the Board requesting 
the first page of the report; the veteran's attorney 
responded by stating that the second page of the report was 
the only page submitted by the physician and was all that the 
attorney intended to submit as evidence.  The report of Dr. 
M.R.L. stated that: 

...the prosthesis appears to be in excellent 
position.  Shortening of the penis is a common 
problem in men with long-term erectile dysfunction 
and it is also something that should be recognized 
in people who have penile prostheses.  Every penile 
prosthesis available on the market today can 
shorten the penis somewhat, since one can never 
achieve the penile length that nature provides with 
a prosthesis.  I do think that inflatable 
prostheses do provide better length than the semi-
rigid ones, such that he has implanted in him right 
now.  However, after his severe infection with the 
first prosthesis, I think the appropriate operation 
was done.  Another issue with [the veteran] is his 
obesity.  He does have a very protuberant abdomen 
and this also hinders his ability to have adequate 
sexual intercourse.

In general, [the veteran's] problem is 
multifactorial.  He had diabetes mellitus, which is 
a known contributor to erectile dysfunction and, 
while his situation may have been better with his 
original prosthesis in place, I am not sure that 
anything was done wrong at the Veteran's 
Administration Hospital.

Pertinent law and regulations

38 U.S.C. § 1151

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, the most recent 
revision to § 1151 being effective on and after October 1, 
1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(1996).

Prior to the October 1997 revision, 38 U.S.C.A. § 1151 
provided that when there is no willful misconduct by a 
veteran, additional disability resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service-connected.

In Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed. 
2d 462 (1994), the United States Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
The Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the regulation's inclusion of a fault or accident 
requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556, n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment....VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that additional disability is actually the 
result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. 
§ 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

As noted above, effective October 1, 1997, 38 U.S.C.A. § 1151 
was amended by Congress.  See section 422(a) of Pub. L. 104-
204.  The purpose of the amendment is, in effect, to nullify 
certain aspects of the Supreme Court's decision in the 
Gardner case, in particular the Supreme Court's holding that 
no showing of negligence is necessary to recovery under 
38 U.S.C.A. § 1151.  In pertinent part, 38 U.S.C.A. § 1151 is 
amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if 
the disability or death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. § 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. § 3.361, 23.363 (1998), were effective 
from October 1, 1997.  However, these amendments apply only 
to claims filed on or after the effective date of the 
statute, October 1, 1997.

Karnas considerations

The veteran's claim of entitlement to benefits under 
38 U.S.C.A. § 1151 was filed on July 24, 1995 after the 
Gardner decision had been rendered.  As noted above, during 
the pendency of this appeal, as of October 1, 1997, the 
provisions of 38 U.S.C.A. § 1151 were revised to include a 
requirement of a showing of fault or negligence on the part 
of VA in order for a veteran to be compensated for additional 
disability resulting from VA treatment.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant applies unless Congress provides otherwise or 
permits the Secretary to do otherwise and the Secretary does 
so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The post-Gardner and pre-October 1997 version of 38 U.S.C.A. 
§ 1151 is generally considered to be more favorable to 
appellants, since it has been interpreted as not requiring 
any "fault" by VA for a claimant to recover.  A claimant 
merely must establish that additional disability resulted 
from VA medical treatment, excepting those circumstances 
described in 38 C.F.R. § 3.358 [that is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment  was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment].

Accordingly, the Board will apply the post-Gardner and pre 
October 1, 1997 version of 38 U.S.C.A. § 1151, as interpreted 
by the Supreme Court in Gardner, in this case.

Analysis

As indicated immediately above, the initial inquiry under the 
pre October 1997 version 38 U.S.C.A. § 1151, as interpreted 
by the Supreme Court in Gardner, is whether additional 
disability resulted from VA medical treatment, in this case 
the surgery performed in December 1988.  

After carefully reviewing all the evidence of record, and for 
reasons and bases while will be expressed in detail below, 
the Board finds that the veteran is not entitled to 
compensation for his claimed impotence, gangrene infection 
and urinary disorder as a result of his December 1988 VA 
surgical treatment because there is no indication in the 
record that the December 1988 surgery resulted in any 
additional disability.  

Impotence

There is no dispute in this case that the veteran's impotence 
existed prior to the December 1988 surgery; in point of 
actual fact, it was the reason for this surgery.  There is no 
evidence of record to the contrary.  Indeed, in his brief to 
the Court, the   
veteran "admits that he was impotent prior to his 13 December 
1988 implant operation" [see Appellant's Brief to the Court, 
pages 10, 14].

The mere fact that the veteran was still impotent after the 
surgery does not establish that the condition had been 
aggravated; it merely establishes that the condition was not 
corrected by the surgery.  The medical evidence does not 
suggest that the underlying impotence increased in severity 
as a consequence of the surgery.  Cf. 38 U.S.C.A. § 1153 
(West 1991) [a preexisting disease will be considered to have 
been aggravated where there is an increase in disability].  

In attempting to establish aggravation, the veteran has 
relied on workers compensation law [see Appellant's Brief to 
the Court, page 11].  He has cited no law, regulation or 
court decision which supports his position, and the Board 
rejects that argument.  

The Board has taken note of Dr. R's April 1998 comment that 
the veteran now has irreversible loss of erectile function 
which was not present prior to the December 1988 surgery.  
However, that statement is factually incorrect, based upon 
the evidence of record.  As noted, the veteran was impotent 
prior to his surgery in December.  Moreover, the April 1999 
and October 2000 records indicate that he has had some 
improvement in his sexual functioning, thus belying the 
argument that the veteran has experienced permanent, 
irreversible loss of function.  If anything, it appears from 
the evidence of record that the veteran's claimed impotence 
had improved, not worsened, since 1998.

The gravamen of the argument of Dr. R., amplified by the 
veteran's attorney, appears to be that the December 1988 
surgery aggravated the veteran's impotence because the 
surgery limited future treatment options.  See Appellant's 
Reply Brief, page 1 and the report of Dr. R., page 10.  It 
appears from the record that current treatment options may 
indeed be limited because of the December 1988 surgery; in 
October 1998, the veteran was informed that Viagra could not 
be prescribed because of the penile prosthesis.  However, 
even setting aside the fact that Viagra was not available as 
a treatment option at the time of the surgery in 1988, the 
veteran does not contend that he was unaware of the potential 
consequences of the 1988 implant surgery or that he was not 
cognizant of the seriousness of the surgery on his penis.  
More importantly, Board does not view limitation of future 
treatment options as an aggravation of the underlying 
disability, i.e. an increase in disability.  As discussed 
above, the veteran was admittedly impotent before the 
procedure and he was impotent after the procedure.   No 
increase in his impotence has been medically demonstrated.  

Dr. R. described the December 1988 surgery as "botched."  
However, the VA hospital records themselves noted no 
complications during the surgery and the physician provided 
no reasons or evidence to support his statement.  Dr. R. 
appeared to be disagreeing with the type of implant inserted, 
but that is merely a difference of opinion as to treatment 
and does not support the conclusion made by Dr. R. that the 
surgery was mishandled.  Moreover, the August 2001 letter 
from Dr. M.R.L., which was submitted by the veteran's 
attorney, stated:  I am not sure that anything was done wrong 
at the Veteran's Administration Hospital."  In any event, the 
crucial inquiry is not whether the surgery was done with 
skill but whether any additional disability resulted from the 
surgery.  As discussed above, the Board has concluded that 
the answer is no.  

The Board further observes that the August 2001 note from Dr. 
L. concluded that the source of the veteran's impotence was 
multifactorial.  A known contributor to erectile dysfunction 
is diabetes mellitus, a condition from which the veteran 
suffers.  In addition, it was noted that the veteran's 
protuberant abdomen played a role in his difficulties in 
engaging in adequate sexual intercourse.  This opinion made 
no mention of the December 1988 surgery playing a causative 
or aggravating role in the veteran's impotence.  

The Board additionally observes in passing that the veteran 
has contended in the past that pre-existing depression was 
aggravated by the unsuccessful  December 1998 surgery.  The 
matter of entitlement to benefits under 38 U.S.C.A. § 1151 
for depression was remanded by the Board in its June 1997 
decision [an action that the veteran agreed with; see 
Appellant's Reply Brief to the Court, pages 7-8] and is not 
currently before the Board.

Gangrene infection

A review of the medical records reveals that the veteran 
experienced an infection and developed necrosis of the glans 
penis, possibly related to the compressive dressing that was 
used to treat his bleeding.    

However, there is no evidence of record that indicates that 
this infection and necrosis resulted in any additional 
disability.  The objective evidence of record includes the 
report of the VA examination conducted in April 1996.  That 
examination found no gross penile deformities and noted no 
loss of the penis as the glans penis and the circumscribed 
areas appeared essentially unremarkable.  There were no 
fistulas noted on the penis.  An examination performed in 
January 1997 noted normal genitalia.  The April 1998 
examination of the veteran by Dr. R. noted that the penis had 
a firm consistency, which was compatible with a penile 
prosthesis.  Otherwise, the physical evaluation of the 
genitalia was within normal limits.  

Clearly, there is no indication in the record that this 
infection and subsequent necrosis caused any additional 
disability.  The veteran has pointed to no specific 
disability [to the extent that the veteran is contending that 
he had problems urinating due to the infection, that will be 
discussed immediately below].  In the absence of additional 
disability due to VA medical treatment the claim must be 
denied. 

Urinary disorder

The veteran has also asserted that he suffers from a urinary 
disorder, manifested by complaints of nocturia and a double 
stream of urine, which he believes is related to the surgery 
performed in December 1988.  However, there is no competent 
medical evidence that any urinary disorder is etiologically 
related to this surgery.  

The records developed between 1996 and 2001 note that the 
veteran has been treated for complaints of urinary retention 
that were ultimately related to benign prostatic hypertrophy.  
There was no reference to the past implant surgery playing an 
causal role in the development of this condition.  In 
addition, the examination performed in April 1998 by Dr. R. 
noted that his urethral orifice was normal in caliber.  In 
fact, there is no current diagnosis of a urinary disorder 
related to his December 1988 surgery.  

While the veteran may believe that he has a urinary disorder 
related to his penile implantation surgery, it is well-
established that he is not competent, as a layperson, to 
render an opinion as to medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Conclusion

In summary, although the veteran contends that he suffers 
from impotence, a gangrene infection and a urinary disorder 
as a result of the 1988 surgery, there is no competent 
medical evidence of record which indicates that he 
experiences any additional disability (as the Board views the 
meaning of that term) as a result of that surgery.  As a 
consequence, the Board concludes that a preponderance of the 
evidence is against the veteran's claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for impotence, 
gangrene infection and a urinary disorder based upon surgical 
treatment at a VA facility.  The benefit sought on appeal is 
accordingly denied.


ORDER

Benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
impotence, gangrene infection and a urinary disorder are 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

